In this case I concur in the statements of the law as contained in the opinion prepared by Mr. Justice Brown, but I do not agree that the petitioner should be discharged.
The record shows that the petitioner was in due course and in proper proceedings adjudged guilty of the crime of assault with intent to commit manslaughter. The sentence imposed under that judgment was not authorized by law and was, therefore, void. The fact that the petitioner has served a part of the sentence imposed does not validate the sentence, though the fact that he has served a part of the sentence should, and undoubtedly would, be taken into consideration by the trial court if called upon to impose a lawful sentence.
For these reasons, I think the petitioner should be remanded to the custody of the sheriff of Duval County to be presented at the bar of the court in which the conviction was had at the next regular, or special, term thereof to receive the sentence of the court under the judgment of conviction heretoforey recorded. *Page 811